Plaintiff seeks disability retire*684ment pay, pay for accumulated leave, and an order directing the Secretary of the Air Force to place him on the disability retired list in the grade of colonel. Plaintiff, a commissioned officer in the Air Force Reserve, suffered a cerebrovascular accident (slight stroke) while on a special tour of active service. Following treatment and prior to retirement plaintiff was found fit for active duty by three Air Force neurologists and a civilian neurologist retained as a consultant by the Air Force. At trial plaintiff produced no testimony by a medical doctor that he was unfit for active duty. Nonetheless plaintiff contends that residual physical effects present at retirement (severe headaches, ptosis, and general fatigue) argue against the Secretary’s decision that he was fit for active service. On May 26, 1978 Trial Judge Kenneth R. Harkins filed a recommended opinion finding the decision of the Secretary to be neither arbitrary, capricious, nor unsupported by substantial evidence. Plaintiffs condition was found not to meet the standards established by Air Force regulations (AFM 35-4, 3-26c) for a finding that he was unfit by virtue of physical disability. On March 16, 1979 the court, by order, adopted the recommended decision as the basis for its judgment in this case and dismissed the petition.